IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-11501
                         Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

OSCAR DANILO MARQUEZ-MARCIA,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 98-CR-269-ALL-D
                       - - - - - - - - - -

                            June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, appointed to represent Oscar

Danilo Marquez-Marcia (“Marquez”), has filed a motion to withdraw

and a brief as required by Anders v. California, 386 U.S. 738,

744 (1967).    Marquez has not filed a response.

     Our independent review of counsel’s brief and the record

discloses no nonfrivolous issue.    Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.